NUMBER 13-06-219-CR  


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 

 

WILLIAM JOHN DAVIDSON,						Appellant,

v.


THE STATE OF TEXAS,						         Appellee.


On appeal from the 277th District Court 
of Williamson County, Texas


MEMORANDUM OPINION

Before Justices Rodriguez, Garza, and Benavides
Memorandum Opinion by Justice Rodriguez


	This is an appeal of a conviction for the state jail felony offense of burglary of
a building.  Appellant, William John Davidson, pleaded guilty to the indicted offense
of burglary of a building with no plea bargain from the State.  Appellant signed a
document entitled Admonishments to the Defendant for Plea to the Court, wherein the
applicable maximum range of punishment was set out.  The trial court accepted
appellant's plea of guilty and after a punishment hearing, assessed punishment at 15
months' confinement in the State Jail Division of the Texas Department of Criminal
Justice.  Appellant's counsel filed an Anders brief in which he has concluded that there
are no issues which might arguably support an appeal.  We affirm.
I.  Compliance with Anders v. California
	Appellant's court-appointed counsel filed a brief in which he has concluded that
the appeal presents no legally non-frivolous question.  Anders v. California, 386 U.S.
738, 744 (1967).  Appellant's brief meets the requirements of Anders.  Id. at 744-45;
see High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978).  In
compliance with Anders, counsel presented a professional evaluation of the record. 
See Anders, 386 U.S. at 744; Currie v. State, 516 S.W.2d 684, 684 (Tex. Crim. App.
1974); see also High, 573 S.W.2d at 812.  Counsel has informed the Court that he
notified appellant of the following:  (1) after reviewing the record, he found no
meritorious issues for appeal; (2) he is requesting to withdraw as counsel; and (3)
appellant has the right to review the appellate record and to file a pro se brief.  See
Anders, 386 U.S. at 744-45; see also Stafford v. State, 813 S.W.2d 503, 509 (Tex.
Crim. App. 1991) (en banc); High, 573 S.W.2d at 813.  Counsel has forwarded
appellant a copy of the Anders brief and a copy of his motion to withdraw as attorney
of record.  He has also provided appellant with a copy of the appellate record in this
case.  More than thirty days have passed, and appellant has not filed any pro se brief. 
See Anders, 386 U.S. at 744-45; see also High, 573 S.W.2d at 813.
II.  Discussion
	In compliance with Anders, counsel reviewed the transcript in this appeal, the
sentence received by appellant, and the factual basis for the sentence.  Based on his
analysis, counsel informs this Court that he has determined that there are no non-frivolous issues for appeal.
	The Supreme Court advised appellate courts that upon receiving a "frivolous
appeal" brief, they must conduct "a full examination of all the proceeding[s] to decide
whether the case is wholly frivolous."  Penson v. Ohio, 488 U.S. 75, 80 (1988); see
Ybarra v. State, 93 S.W.3d 922, 926 (Tex. App.-Corpus Christi 2003, no pet.). 
Accordingly, we have carefully reviewed the record and have considered the issues
raised in the brief, and we have found nothing that would arguably support an appeal. 
See Stafford, 813 S.W.2d at 509.  We agree with counsel that there is no basis for
presenting any legally non-frivolous issue and conclude the appeal is wholly frivolous
and without merit.  See Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex. Crim. App. 2005)
("Due to the nature of Anders briefs, by indicating in the opinion that it considered the
issues raised in the briefs and reviewed the record for reversible error but found none, the
court of appeals met the requirements of Texas Rule of Appellate Procedure 47.1.").
III.  Conclusion
	The judgment of the trial court is affirmed.  Additionally, in accordance with Anders,
appellant's counsel filed a motion requesting permission to withdraw as counsel for
appellant.  See Anders, 386 U.S. at 744.  We grant counsel's motion to withdraw, and
order counsel to notify appellant of the disposition of this appeal and of the availability of
discretionary review.  See Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997) (en
banc) (per curiam).
 
																					NELDA V. RODRIGUEZ
								Justice

Do not publish.				
Tex. R. App. P. 47.2(b).

Memorandum Opinion delivered and 
filed this 19th day of July, 2007.